                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

JOHNATHAN WELBORN                                                          PLAINTIFF

v.                          CASE NO. 4:19-CV-00439 BSM

TOYA PARKER, et al.                                                      DEFENDANTS

                                         ORDER

       Johnathan Welborn has failed to pay the $400 filing fee or file a completed motion

to proceed in forma pauperis as ordered. His complaint therefore is dismissed without

prejudice for failure to prosecute. See Local Rule 5.5(c)(2).

       IT IS SO ORDERED this 14th day of August 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
